DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the current set of claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s remarks on pages 9-10 of the Remarks section as indicated by the page numbers at the bottom of each page, the Examiner accepts the amendments made to the Specification and Drawings and withdraws their previous objections.
On pages 10-16, Applicant argues against the previous prior art references used in the previous prior art rejection.  However, since the scope of the claimed invention has been changed via new addition of claim language such as “at least one movable inner filter…positioned to receive…and be moved by said fluid” and “said inner filter being configured to be passive and random in movement against said at least one permeable wall” in independent Claim 14, the Examiner no longer uses any of the previous prior art references in the current prior art rejection.  Thus, arguments directed towards these references are considered moot.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The added limitations to independent Claim 14 including “at least one movable inner filter…positioned to receive…and be moved by said fluid” and “said inner filter being configured to be passive and random in movement against said at least one permeable wall” do not appear to have any explicit support in the instant Specification or Drawings of the application.  The Examiner notes that the instant Specification describes the movement of the inner filter in at least one example as being “free” or moving “freely”.  However, the Examiner notes that this does not indicate that the filter is moved directly by the fluid or that it is passive or random in movement, which are more specific than what is supported in the Specification.  For this reason, the Examiner considers these limitations to be new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, 5, 14, 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koski, (US 2018/0290082), in view of Eglmeier, WO2013079348, (Machine Translation of WO2013079348, published 2013, 41 total pages; A machine translation of this patent document is provided with the Action and claim mapped to below).
Claims 14, 2, 3, 5, 16 & 17 are directed to a filter system, an apparatus or device type invention group.
Regarding Claims 14, 2, 3, 5, 16 & 17, a first embodiment (Embodiment 1) of Koski discloses a filter system configured to remove microfibers released from textiles being processed in a fluid, (See paragraphs [0023] & [0040]), wherein said filter system includes a filter housing having a fluid input port and a fluid output port, (Housing 210 with Inlet 214 and Outlet 236, See Figure 2, and See paragraphs [0034] &  [0036]), said filter housing also including an entryway for placing and removing a filter cartridge in said filter housing, (Housing 210 with Removable Cover 212 in which Filter Media 10 is placed/replaced, See Figure 2, paragraphs [0034] & [0038]); 
said filter cartridge comprising: 
a) a cartridge housing with at least one wall being permeable to said fluid, (Filter Mount Cage 218 includes pores for letting water flow through, See Figure 2, and See paragraph [0035]); 
b) at least one first filter constituting at least a portion of said at least one wall of said cartridge housing, (A portion of Filter Mount Cage 218 includes pores for letting water flow through, See Figure 2, and See paragraph [0035]); 
c) a cartridge input port aligned with said fluid input port of said filter housing to direct said fluid to the interior of said cartridge housing, (Inlet 214 to Funnel 216 into Inner Filter Media 10, See Figure 2, See paragraphs [0034] & [0035]); and, 
d) at least one movable inner filter removably arranged within said interior of said cartridge housing and positioned to receive said fluid directly from said cartridge input port and be moved by said fluid, (Inner Filter Media 10 within Filter Mount Housing 218 
Embodiment 1 of Koski does not disclose the whole cartridge housing being removable, the at least one first filter being a filter membrane, or said inner filter being also configured to be passive and random in movement against said wall.
A second embodiment (Embodiment 2) of Koski discloses the at least one first filter being a filter membrane, (Outer Filter 314 with Inner Filter 312, See Figures 6-9, and See paragraph [0046] & [0047]), and the whole cartridge housing being removable, (See paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modified the filter system of Embodiment 1 of Koski by incorporating the whole cartridge housing being removable and the at least one first filter being a filter membrane as in Embodiment 2 of Koski because making “a dual stage filter and flow diffuser system” will “increase not only the removal rates of the particles but increases the efficiency in doing so and the range of particle sizes removed”, (See paragraph [0041], Koski).
Modified Koski does not explicitly disclose said inner filter being also configured to be passive and random in movement against said wall.
Eglmeier discloses a filter system, (See paragraph [0002], Eglmeier), with an inner filter being configured to be passive and random in movement against at least one wall, (Filter Element 19 against Filter Housing 20, See Figure 2, See paragraph [0025] & [0030], Eglmeier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Koski by incorporating said inner filter being also configured to be passive and random in movement against said wall as in Eglmeier in order to use “a sufficiently high water pressure” such that “the cleaning effect and duration is then correspondingly large”, (See paragraph [0005], Eglmeier).  By doing so, it results in “a maintenance-free filter” because the filter “cleans itself automatically”, (See paragraph [0005], Eglmeier).
Additional Disclosures Included:
Claim 2: A filter system according to claim 14, wherein said moveable inner filter is configured to move within said filter cartridge, in a manner chosen from a group consisting of free movement, restricted movement, linear movement, and rotational movement, (Inner Filter Media 10 is rotatable by motor 230, See Figure 2, and See paragraph [0036], Koski).
Claim 3: A filter system according to claim 2, wherein said fluid is selected from a group consisting of water, industrial oil, engine oil, cooking oil, air, oxygen, nitrogen, and nitrous oxide, (See paragraphs [0034] & [0037], Koski).
Claim 5: A filter system according to claim 14, wherein said at least one moveable inner filter is chosen from a group consisting of a graduated filter, a structurally stable filter, and bulk filter material, (See paragraph [0035] and then paragraph [0026] & [0027], Koski; The Examiner interprets that filter media 10 is the same filter media described 
Claim 16: The filter system of claim 14, wherein said filter housing is an integral part of a textile processing device, (See paragraph [0033] and [0040], Koski).
Claim 17: The filter system of claim 16, wherein said textile processing device comprises a clothes washer and said fluid comprises water, (See paragraph [0033] and [0040], Koski).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koski, (US 2018/0290082), in view of Eglmeier, WO2013079348, (Machine Translation of WO2013079348, published 2013, 41 total pages; A machine translation of this patent document is provided with the Action and claim mapped to below), in further view of So et al., (“So”, US 2013/0104606).
Claim 4 is directed to a filter system, an apparatus or device type invention group.
Regarding Claim 4, modified Koski discloses a filter system according to claim 14, with said at least one movable inner filter that is a filter, (See rejection of Claim 14 above), but does not disclose that the filter is electrically charged.
So discloses a filter system, (See Abstract, So), where the filter is electrically charged, (See paragraph [0065], So).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Koski by incorporating that the filter is electrically charged as in So in order to provide “a strong positive electrostatic charge in an aqueous solution” to remove “detergent having a negative charge from rinsing water”, (See paragraph [0065], So).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koski, (US 2018/0290082), in view of Eglmeier, WO2013079348, (Machine Translation of WO2013079348, published 2013, 41 total pages; A machine translation of this patent document is provided with the Action and claim mapped to below), in further view of Dullaert et al., (“Dullaert”, US 2012/0137885).
Claims 6-8 are directed to a filter system, an apparatus or device type invention group.
Regarding Claims 6-8, modified Koski does not disclose a filter system according to claim 5, wherein said inner filter comprises at least one filter layer, wherein said filter layer is composed of at least one material chosen from a group consisting of polyamide, polyethylene, polypropylene, polyester, polyaramid, polyacrylonitrile, PTFE, quartz fibers, glass microfibers, mineral wool, glass wool, wood, paper, cotton, wool, and linen, (See paragraph [0027], Koski).
Modified Koski does not disclose wherein the filter is a graduated filter.
Dullaert discloses a filter, (See paragraph [0092], Dullaert), that is a graduated filter, (See paragraphs [0036], [0077], & [0079], Dullaert; The filter layer has smaller pores than the support layer which has larger pores, creating a graduated level of pore sizes from one side to the other side).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Koski by incorporating wherein the filter is a graduated filter as in Dullaert in order to “provide 
Additional Disclosures Included:
Claim 7: A filter system according to claim 6, wherein said at least one moveable inner filter is comprised of said filter material arranged in a shape selected from a group consisting of bands, ribbons, tapes, floccules, strings, sheets, crumpled sheets, and disks, (See paragraphs [0026] & [0027], Koski; The Examiner interprets non-woven wool felt to include strings because non-woven materials are made from fibers (strings) interlaid randomly over each other.  Additionally as included in Dullaert, the filter material is formed in layers that are then pleated, which reads upon sheets or crumpled sheets, See paragraph [0033] or [0086], Dullaert).
Claim 8: A filter system according to claim 7, wherein said at least one moveable inner filter is comprised of said filter material with an edge where the edge was a shape selected from a group consisting of zig zag shape, wavy shape, fringes, slots, gaps, and indentations, (See paragraphs [0026] & [0027], Koski; The Examiner interprets non-woven felt to include edges that have fringes and gaps because non-woven materials are made from fibers interlaid randomly over each other and are porous, reading upon gaps and/or fringes. Additionally as included in Dullaert, the filter material is formed in layers that are then pleated, which reads upon zig zag shape, wavy shape, or indentations, See paragraph [0033] or [0086], Dullaert).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779